[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, ENSR Corporation, of Acton, Massachusetts, brought an action against the defendant, Collins Development Corporation, of Stamford, to recover for engineering and related environmental services rendered to the defendant. After the defendant was defaulted for failure to disclose a defense, the matter was heard on August 5, 1992, Mottolese, J., at a hearing in damages calendar, and judgment entered for the plaintiff against the defendant, Collins Development Corporation, for $53,829.98, plus interest of $15,058.23, and costs of $243.70, for a total of $69,131.91.
On January 11, 1993, some five months after judgment entered, the plaintiff filed a "Creditor's Bill for Equitable Relief," seeking to add two shareholders of the defendant corporation, Arthur Collins and Arthur D. Emil, as defendants. The plaintiff claims that by piercing the "corporate veil" of the defendant corporation, it could prove that these two individual shareholders were personally liable for the judgment against the CT Page 3742 corporation.
Since more than four months have elapsed since judgment entered, this court is without jurisdiction to vacate or open the judgment of August 5, 1992. See General Statutes 52-212(a), Practice Book 326, and Van Mecklenburg v. Pan American World Airways, Inc., 190 Conn. 132, 134-35, 459 A.2d 518
(1983).
Therefore, the objection to plaintiff's motion for equitable relief and to add two new defendants is sustained.
So Ordered.
Dated at Stamford, Connecticut, this 19th day of April, 1993.
William B. Lewis, Judge